DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Application
	In response to Office action dated 03/02/2022 (“03-02-22 OA”), Applicant filed remarks and amended title and claims 1, 4-6 and 11-14 while canceling claims 2-3 in reply dated 05/23/2022 (“05-23-22 Reply”). 
Reasons for Allowance
Claims 1 and 4-15 are allowed. 
The following is an examiner’s statement of reasons for allowance: 
Applicant’s amendments to title have overcome the objection to specification as set forth under line item number 1 of the 03-02-22 OA. 
Applicant’s incorporation of the allowable subject matter of now canceled dependent claim 3 and intervening claim 2 into independent claim 1, as set forth in line item number 5 of the 03-02-22 OA, has overcome the prior art rejection based at least in part on Rahn as set forth under line item numbers 2 and 4 of the 03-02-22 OA.  
Dependent claims 4-10 are allowed, because they depend on allowed claim 1.  
Applicant’s incorporation of the allowable subject matter of now canceled dependent claim 3 and intervening claim 2 into independent claim 1, as set forth in line item number 5 of the 03-02-22 OA, has overcome the prior art rejection based at least in part on JP2006-140244A as set forth under line item number 3 of the 03-02-22 OA.  
It is noted that independent claims 11-13 are amended in a similar fashion as the amended independent claim 1 and therefore overcome the prior art rejection based at least in part on Rahn as set forth under line item number 2 of the 03-02-22 OA and are therefore also allowed. 
Office agrees with remarks in the 05-23-22 Reply in page 12 with respect to the allowability of independent claim 14.  
Dependent claim 15 is allowed, because it depends on allowed claim 14.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN P DULKA whose telephone number is (571)270-7398. The examiner can normally be reached Monday-Friday, 9am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano can be reached on 571-272-7925. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
03 June 2022
/John P. Dulka/Primary Examiner, Art Unit 2895